FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fifth office action on the merits in response to the amendment filed on 08/24/2022. Applicant has amended claims 1, 5-7, 9, 11, and 18. Claims 1, 4-11, 14-18, and 21-22 are pending and examined.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 16: “each of effusion hole of the third portion” is believed to be in error for --each of the effusion holes of the third portion--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronson (US 9,897,320 B2).
Regarding claim 18, Bronson teaches (Figures 2 and 3) a combustor (124 – Figure 2) for a gas turbine engine (100 – Figure 1), the combustor (124) comprising:

a combustion chamber (228 – Figure 2) defined between an inner shell (210 – Figure 2) and an outer shell (218 – Figure 2);

a bulkhead (206 – Figure 2) extending between the inner shell (210) and the outer shell (218); and

a liner panel (204 – Figure 2) mounted to one of the inner shell (210) and the outer shell (218) aft of the bulkhead (206), the liner panel (204) comprising:

a first section comprising a first plurality (comprising rows 308, 312, 316, and 322) of effusion holes (304) extending through the liner panel (204) between an inner surface (216 – Figure 2) and an outer surface (opposite of 216), a first portion (top two rows of 316 – Figure 6) of the first plurality of effusion holes (304) extending in a substantially circumferential direction (left/right of Figure 3) and a third portion (322) of the first plurality of effusion holes (304), disposed aft of the first portion (316), transitioning from the substantially circumferential direction to a substantially aft direction (towards downstream end 226), from the outer surface (opposite of 216) to the inner surface (216) – (Col. 5, ll. 63-66: “The transition of the effusion cooling holes 304 from the substantially transverse tangential angle (αT) to the substantially axial tangential angle (αT) encourages cooling air flow in the downstream direction”), as a second axial distance from the first portion (316) increases, the third portion (322) of the first plurality of effusion holes (304) comprising a plurality of effusion hole rows (as shown in Figure 3, section 622 contains six effusion hole rows), each effusion hole row extending in the substantially circumferential direction (left/right of Figure 3) along the liner panel (204) and effusion holes (304) of each effusion hole row of the plurality of effusion hole rows, proceeding axially aft (toward downstream end 226) from the first portion (316) of the first plurality of effusion holes (304), are directed increasingly toward the substantially aft direction and away from the substantially circumferential direction (as shown in Figure 3, the effusion holes in the bottom row of 322 start off in the circumferential direction and transition to the aft direction as one approaches the top row of 322), the plurality of effusion hole rows comprising at least four effusion hole rows (as shown in Figure 3, section 322 contains six effusion hole rows); and

a second section comprising a second plurality of effusion holes (see annotated Figure 3 on next page) extending through the liner panel (204) between the inner surface (216) and the outer surface (opposite of 216), the second plurality of effusion holes (304) having a greater density of effusion holes than the first plurality (308, 312, 316, and 322) of effusion holes (304) – (as shown in annotated Figure 3 on next page, the effusion holes of row in the second section are more densely packed than those of rows 308 and 322. Therefore, the density of holes in the second section is greater than the average density of holes for the combined rows of 308, 312, 316, and 322) and each effusion hole (304) of the second plurality of effusion holes being directed in the substantially aft direction (as shown in annotated Figure 3 on next page) from the outer surface (opposite of 216) to the inner surface (216), at least one effusion hole row of the plurality of effusion hole rows circumferentially interrupted by the second plurality of effusion holes (304) – (as shown in annotated Figure 3 on next page, the second plurality of effusion holes cuts axially through the bottom row of 308 and the top row of 312) such that the second plurality of effusion holes (304) are disposed circumferentially between two effusion holes of the at least one effusion hole row (as shown in annotated Figure 3 below, there are two effusion holes, one to the left and one to the right of the labeled “second section”).

    PNG
    media_image1.png
    827
    672
    media_image1.png
    Greyscale

Regarding claim 21, Bronson teaches the invention as claimed and as discussed above for claim 18, and Bronson further teaches (Figure 5) the effusion holes (304) of the first plurality of effusion holes (304) are oriented through the liner panel (204) at an angle (α1) between 15 and 35 degrees relative to the inner surface (opposite of 216) of the liner panel (204) – (Col. 5, ll. 44-45: “the inward angle (αI) is between about 10° and about 30°”). Note that the range of 10° – 30° overlaps the range of 15° – 35°. Although the applied prior art overlaps the range 15-30 degrees, and it touches 30 to 35 degrees in anticipation, see MPEP 2131.03, an obviousness rejection under 35 USC 103 is also made with respect to the latter range, see MPEP 2144.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 9,897,320 B2), in view of Cunha (US 2016/0273772 A1), Kuhn (US 2008/0223835 A1), and Farmer (US 2004/0106360 A1).
Regarding claim 1, Bronson teaches (Figures 2 and 3) a combustor (124 – Figure 2) for a gas turbine engine (100 – Figure 1), the combustor (124) comprising:

a combustion chamber (228 – Figure 2) defined between an inner shell (210 – Figure 2) and an outer shell (218 – Figure 2);

a bulkhead (206 – Figure 2) extending between the inner shell (210) and the outer shell (218); and

a liner panel (204) mounted to one of the inner shell (210) and the outer shell (218) aft of the bulkhead (206), the liner panel (204) extending axially between a forward end (220 – Figure 2) and an aft end (222 – Figure 2), the forward end (220) forming a leading edge (224 – Figure 3) of the liner panel (204) and the aft end (222) forming a trailing edge (226 – Figure 3) of the liner panel (204), the liner panel (204) comprising:
a first section comprising a first plurality (comprising rows 308, 316, and 322) of effusion holes (304) extending through the liner panel (204) between an inner surface (216) and an outer surface (opposite of 216), a first portion (top two rows of 316 – Figure 3) of the first plurality of effusion holes (304) extending in a substantially circumferential direction (left/right of Figure 3), a second portion (308 + bottom row of 316 – Figure 3) of the first plurality of effusion holes (304), disposed forward of the first portion (316), transitioning from the substantially circumferential direction toward a substantially forward direction (towards upstream end 224) as a first axial distance from the first portion (316) increases, a third portion (318 and 322) of the first plurality of effusion holes (304) disposed aft of the first portion (316), each of the effusion holes (304) of the third portion (318 and 322) transitioning from the substantially circumferential direction to a substantially aft direction (towards downstream end 226), from the outer surface (opposite of 216) to the inner surface (216) – (Col. 5, ll. 63-66: “The transition of the effusion cooling holes 304 from the substantially transverse tangential angle (αT) to the substantially axial tangential angle (αT) encourages cooling air flow in the downstream direction”), as a second axial distance from the first portion (316) increases, the third portion (318 and 322) extending axially from the first portion (316) to the trailing edge (226); and

a second section comprising a second plurality of effusion holes (see annotated Figure 3 on next page) extending through the liner panel (204) between the inner surface (216) and the outer surface (opposite of 216), the second plurality of effusion holes (304) having a greater density of effusion holes than the first plurality (308, 316, and 322) of effusion holes (304) – (as shown in annotated Figure 3 on next page, the effusion holes of row in the second section are more densely packed than those of rows 308 and 322. Therefore, the density of holes in the second section is greater than the average density of holes for the combined rows of 308, 316, and 322);

wherein the effusion holes of the first plurality of effusion holes (304) are oriented through the liner panel (204) at a first angle (α1 – Figure 5) relative to the inner surface (216) of the liner panel (204) and the effusion holes of the second plurality of effusion holes (304) are oriented through the liner panel (204) at a second angle (α1) relative to the inner surface (216) of the liner panel (204).

    PNG
    media_image2.png
    938
    718
    media_image2.png
    Greyscale

However, Bronson does not teach that the second portion of the first plurality of effusion holes is disposed at the leading edge, the second portion extending axially from the leading edge to the first portion.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bronson by disposing the second portion of the first plurality of effusion holes at the leading edge such that the second portion extends axially from the leading edge to the first portion, because it has been held under the “obvious to try” provision, that choosing from a finite number of identified, predictable solutions (in this case, to choose a specific effusion hole orientation at the leading edge – extending either in the aft, forward, circumferential, or oblique direction), with a reasonable expectation of success (in this case, to achieve a satisfactory cooling pattern) was an obvious extension of prior art teachings. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(E).
However, Bronson does not teach that the second portion of the first plurality of effusion holes transitions from the substantially circumferential direction toward a substantially forward direction, from the outer surface to the inner surface (i.e., the effusion holes direct airflow in the upstream direction), as a first axial distance from the first portion increases.
Cunha teaches (Figure 6) a similar combustor (64) for a gas turbine engine (20 – Figure 1), the combustor (64) comprising effusion holes (150) oriented in a substantially forward direction (to the left of Fig. 6), from an outer surface (122) to an inner surface (126) – (i.e., the effusion holes direct airflow in the upstream direction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bronson by having the second portion of the first plurality of effusion holes transition from the substantially circumferential direction toward a substantially forward direction, from the outer surface to the inner surface (i.e., the effusion holes direct airflow in the upstream direction), as a first axial distance from the first portion increases, in order to provide impingement cooling to the bulkhead, and thereby permit the temperature within an upstream portion of the combustion chamber to be increased to increase turbine engine efficiency and power without substantially increasing NOx, CO and unburned hydrocarbon (UHC) emissions of the turbine engine, as taught by Cunha (p. [0067], ll. 4-6 and 10-15).
However, Bronson, in view of Cunha, does not teach that the second angle is different than the first angle.
Kuhn teaches (Figure 3) a similar combustor (100) comprising effusion holes (106), wherein “a first set of effusion holes may have a first shape and the channel 124 may be angled at an angle relative to the combustor second surface 104, while a second set of effusion holes may have the same shape or a different shape and the channel 124 may be angled at a different angle relative to the combustor second surface 104” (p. [0026], ll. 16-21).
Farmer teaches (Figure 3) a similar combustor (16 – Figure 2) comprising effusion holes (88), and that “The oblique orientation of openings 88 facilitates film cooling of inner surfaces 90 and 92, such that a desired boundary layer thickness is maintained” (p. [0020], ll. 3-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bronson, in view of Cunha, by having the second angle be different than the first angle, as taught by Kuhn, in order to maintain a desired boundary layer thickness (by adjusting each cooling hole individually to a desired oblique orientation or angle needed to maintain the boundary layer thickness desired), as taught by Farmer (p. [0020], ll. 3-5).
Regarding claim 4, Bronson, in view of Cunha, Kuhn, and Farmer, teaches the invention as claimed and as discussed above for claim 1, and Bronson further teaches (Figure 3) each effusion hole (304) of the second plurality of effusion holes is directed in the substantially aft direction (as shown in annotated Figure 3 on page 9) from the outer surface (opposite of 216) to the inner surface (216).
Regarding claim 5, Bronson, in view of Cunha, Kuhn, and Farmer as discussed so far, teaches the invention as claimed and as discussed above for claim 4, except for the effusion holes of the second portion of the first plurality of effusion holes being directed toward the bulkhead so as to direct cooling air toward an aft surface of the bulkhead.
Cunha further teaches (Figure 6) the effusion holes (150) are directed toward a bulkhead (74) so as to direct cooling air (via trajectory 152) toward an aft surface (154) of the bulkhead (74).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bronson, in view of Cunha, Kuhn, and Farmer as discussed so far, by directing the effusion holes of the second portion of the first plurality of effusion holes toward the bulkhead so as to direct cooling air toward an aft surface of the bulkhead, for the same reasons as discussed in the rejection of claim 1.
Regarding claim 6, Bronson, in view of Cunha, Kuhn, and Farmer, teaches the invention as claimed and as discussed above for claim 5, and Bronson further teaches (Figure 2) the forward end (220) of the liner panel (204) is axially adjacent the aft surface (above element 250) of the bulkhead (206).
Regarding claim 7, Bronson, in view of Cunha, Kuhn, and Farmer, teaches the invention as claimed and as discussed above for claim 5, including a heat shield panel (see annotated Figure 2 of Bronson on next page) mounted to the aft surface of the bulkhead (Bronson, 206 – Figure 2), wherein the effusion holes (Bronson, 304 – Figure 3) of the second portion (Bronson, 308 + bottom row of 316 – Figure 3) of the first plurality of effusion holes (304) are configured to provide cooling air for cooling the heat shield panel (the modification of Bronson’s second portion of the first plurality of effusion holes, as taught by Cunha’s Figure 6, would provide cooling air for cooling the heat shield panel).

    PNG
    media_image3.png
    560
    684
    media_image3.png
    Greyscale

Regarding claim 8, Bronson, in view of Cunha, Kuhn, and Farmer, teaches the invention as claimed and as discussed above for claim 1, and Bronson further teaches (Figure 5) the first angle (α1) is between 15 and 35 degrees relative to the inner surface (opposite of 216) of the liner panel (204) – (Col. 5, ll. 44-45: “the inward angle (αI) is between about 10° and about 30°”). Note that the range of 10° – 30° overlaps the range of 15° – 35°.
Regarding claim 9, Bronson, in view of Cunha, Kuhn, and Farmer, teaches the invention as claimed and as discussed above for claim 4, and Bronson further teaches (Figure 3) the third portion (318 and 322) of the first plurality of effusion holes (304) comprises a plurality of effusion hole rows (as shown in Figure 3, section 222 contains six effusion hole rows), each effusion hole row extending in the substantially circumferential direction (left/right of Figure 3) along the liner panel (204) and wherein the effusion holes (304) of each effusion hole row of the plurality of effusion hole rows, proceeding axially aft (toward downstream end 226) from the first portion (316) of the first plurality of effusion holes (304), are directed increasingly toward the substantially aft direction and away from the substantially circumferential direction (as shown in Figure 3, the effusion holes in the bottom row of 322 start off in the circumferential direction and transition to the aft direction as one approaches the top row of 322).
Regarding claim 10, Bronson, in view of Cunha, Kuhn, and Farmer, teaches the invention as claimed and as discussed above for claim 9, and Bronson further teaches (Figure 3) the plurality of effusion hole rows comprises at least four effusion hole rows (as shown in Figure 3, section 322 contains six effusion hole rows).
Regarding claim 11, Bronson teaches (Figures 2 and 3) a method for convectively cooling a liner panel (204) of a combustor (124 – Figure 2) for a gas turbine engine (100 – Figure 1), the liner panel (204) extending axially between a forward end (220 – Figure 2) and an aft end (222 – Figure 2), the forward end (220) forming a leading edge (224 – Figure 3) of the liner panel (204) and the aft end (222) forming a trailing edge (226 – Figure 3) of the liner panel (204), the method comprising:

providing the combustor (124) comprising a combustion chamber (228 – Figure 2) defined between an inner shell (210 – Figure 2) and an outer shell (218 – Figure 2), the combustor (124) further comprising a bulkhead (206 – Figure 2) extending between the inner shell (210) and the outer shell (218); and

convectively cooling the liner panel (204) mounted to one of the inner shell (210) and the outer shell (218) aft of the bulkhead (206) with a first plurality (comprising rows 308, 316, and 322) of effusion holes (304) disposed in a first section of the liner panel (204), a first portion (top two rows of 316 – Figure 3) of the first plurality of effusion holes (304) extending in a substantially circumferential direction (left/right of Figure 3), a second portion (308 + bottom row of 316 – Figure 3) of the first plurality of effusion holes (304), disposed forward of the first portion (316), transitioning from the substantially circumferential direction toward a substantially forward direction (towards upstream end 224) as a first axial distance from the first portion (316) increases, a third portion (318 and 322) of the first plurality of effusion holes (304) disposed aft of the first portion (316), each of effusion hole (304) of the third portion (318 and 322) transitioning from the substantially circumferential direction to a substantially aft direction (towards downstream end 226), from the outer surface (opposite of 216) of the liner panel (204) to the inner surface (216) of the liner panel (204) – (Col. 5, ll. 63-66: “The transition of the effusion cooling holes 304 from the substantially transverse tangential angle (αT) to the substantially axial tangential angle (αT) encourages cooling air flow in the downstream direction”), as a second axial distance from the first portion (316) increases, the third portion (318 and 322) extending axially from the first portion (316) to the trailing edge (226); and

convectively cooling the liner panel (204) with a second plurality of effusion holes disposed in a second section (see annotated Figure 3 on page 9) of the liner panel (204), the second plurality of effusion holes (304) having a greater density of effusion holes than the first plurality (308, 316, and 322) of effusion holes (304) – (as shown in annotated Figure 3 on page 9, the effusion holes of row in the second section are more densely packed than those of rows 308 and 322. Therefore, the density of holes in the second section is greater than the average density of holes for the combined rows of 308, 316, and 322);

wherein the effusion holes of the first plurality of effusion holes (304) are oriented through the liner panel (204) at a first angle (α1 – Figure 5) relative to the inner surface (216) of the liner panel (204) and the effusion holes of the second plurality of effusion holes (304) are oriented through the liner panel (204) at a second angle (α1) relative to the inner surface (216) of the liner panel (204).
However, Bronson does not teach that the second portion of the first plurality of effusion holes is disposed at the leading edge, the second portion extending axially from the leading edge to the first portion.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bronson by disposing the second portion of the first plurality of effusion holes at the leading edge such that the second portion extends axially from the leading edge to the first portion, because it has been held under the “obvious to try” provision, that choosing from a finite number of identified, predictable solutions (in this case, to choose a specific effusion hole orientation at the leading edge – extending either in the aft, forward, circumferential, or oblique direction), with a reasonable expectation of success (in this case, to achieve a satisfactory cooling pattern) was an obvious extension of prior art teachings. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(E).
However, Bronson does not teach that the second portion of the first plurality of effusion holes transitions from the substantially circumferential direction toward a substantially forward direction, from an outer surface of the liner panel to an inner surface of the liner panel (i.e., the effusion holes direct airflow in the upstream direction), as a first axial distance from the first portion increases.
Cunha teaches (Figure 6) a similar combustor (64) for a gas turbine engine (20 – Figure 1), the combustor (64) comprising effusion holes (150) oriented in a substantially forward direction (to the left of Fig. 6), from an outer surface (122) of the liner panel (82, 118) to an inner surface (126) of the liner panel (82, 118) – (i.e., the effusion holes direct airflow in the upstream direction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bronson by having the second portion of the first plurality of effusion holes transition from the substantially circumferential direction toward a substantially forward direction, from an outer surface of the liner panel to an inner surface of the liner panel (i.e., the effusion holes direct airflow in the upstream direction), as a first axial distance from the first portion increases, in order to provide impingement cooling to the bulkhead, and thereby permit the temperature within an upstream portion of the combustion chamber to be increased to increase turbine engine efficiency and power without substantially increasing NOx, CO and unburned hydrocarbon (UHC) emissions of the turbine engine, as taught by Cunha (p. [0067], ll. 4-6 and 10-15).
However, Bronson, in view of Cunha, does not teach that the second angle is different than the first angle.
Kuhn teaches (Figure 3) a similar combustor (100) comprising effusion holes (106), wherein “a first set of effusion holes may have a first shape and the channel 124 may be angled at an angle relative to the combustor second surface 104, while a second set of effusion holes may have the same shape or a different shape and the channel 124 may be angled at a different angle relative to the combustor second surface 104” (p. [0026], ll. 16-21).
Farmer teaches (Figure 3) a similar combustor (16 – Figure 2) comprising effusion holes (88), and that “The oblique orientation of openings 88 facilitates film cooling of inner surfaces 90 and 92, such that a desired boundary layer thickness is maintained” (p. [0020], ll. 3-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bronson, in view of Cunha, by having the second angle be different than the first angle, as taught by Kuhn, in order to maintain a desired boundary layer thickness (by adjusting each cooling hole individually to a desired oblique orientation or angle needed to maintain the boundary layer thickness desired), as taught by Farmer (p. [0020], ll. 3-5).
Regarding claim 14, Bronson, in view of Cunha, Kuhn, and Farmer, teaches the invention as claimed and as discussed above for claim 11, and Bronson further teaches (Figure 3) each effusion hole (304) of the second plurality of effusion holes is directed in the substantially aft direction (as shown in annotated Figure 3 on page 9) from the outer surface (opposite of 216) to the inner surface (216).
Regarding claim 15, Bronson, in view of Cunha, Kuhn, and Farmer as discussed so far, teaches the invention as claimed and as discussed above for claim 14, except for directing cooling air toward an aft surface of the bulkhead with the second portion of the first plurality of effusion holes.
Cunha further teaches (Figure 6) directing cooling air (via trajectory 152) toward an aft surface (154) of a bulkhead (74) with the effusion holes (150).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bronson, in view of Cunha, Kuhn, and Farmer as discussed so far, by directing cooling air toward an aft surface of the bulkhead with the second portion of the first plurality of effusion holes, for the same reasons as discussed in the rejection of claim 11.
Regarding claim 16, Bronson, in view of Cunha, Kuhn, and Farmer, teaches the invention as claimed and as discussed above for claim 15, including providing a heat shield panel (see annotated Figure 2 of Bronson on page 13) mounted to the aft surface of the bulkhead (Bronson, 206 – Figure 2) and cooling the heat shield by directing cooling air toward the heat shield with the second portion (Bronson, 308 + bottom row of 316 – Figure 3) of the first plurality of effusion holes (Bronson, 304) – (the modification of Bronson’s second portion of the first plurality of effusion holes, as taught by Cunha’s Figure 6, would direct cooling air toward Bronson’s heat shield).
Regarding claim 17, Bronson, in view of Cunha, Kuhn, and Farmer, teaches the invention as claimed and as discussed above for claim 11, and Bronson further teaches (Figure 5) the first angle (α1) is between 15 and 35 degrees relative to the inner surface (opposite of 216) of the liner panel (204) – (Col. 5, ll. 44-45: “the inward angle (αI) is between about 10° and about 30°”). Note that the range of 10° – 30° overlaps the range of 15° – 35°.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bronson (US 9,897,320 B2), in view of Cunha (US 2016/0273772 A1).
Regarding claim 22, Bronson teaches the invention as claimed and as discussed above for claim 18, and Bronson further teaches (Figure 3) a second portion (608 + bottom row of 616 – Figure 3) of the first plurality of effusion holes (304), disposed forward of the first portion (616), transitions from the substantially circumferential direction (left/right of Figure 3) toward a substantially forward direction (towards upstream end 224) as a first axial distance from the first portion (616) increases.
However, Bronson does not teach that the second portion of the first plurality of effusion holes transitions from the substantially circumferential direction toward a substantially forward direction, from the outer surface to the inner surface (i.e., the effusion holes direct airflow in the upstream direction), as a first axial distance from the first portion increases.
Cunha teaches (Figure 6) a similar combustor (64) for a gas turbine engine (20 – Figure 1), the combustor (64) comprising effusion holes (150) oriented in a substantially forward direction (to the left of Fig. 6), from an outer surface (122) to an inner surface (126) – (i.e., the effusion holes direct airflow in the upstream direction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bronson by having the second portion of the first plurality of effusion holes transition from the substantially circumferential direction toward a substantially forward direction, from the outer surface to the inner surface (i.e., the effusion holes direct airflow in the upstream direction), as a first axial distance from the first portion increases, in order to provide impingement cooling to the bulkhead, and thereby permit the temperature within an upstream portion of the combustion chamber to be increased to increase turbine engine efficiency and power without substantially increasing NOx, CO and unburned hydrocarbon (UHC) emissions of the turbine engine, as taught by Cunha (p. [0067], ll. 4-6 and 10-15).

Response to Arguments
Applicant's arguments filed August 24 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the new limitations in claims 1, 11, and 18 have been addressed in the body of the prior-art rejections above.
Regarding Applicant’s argument that “Bronson provides no basis for a determination of the relative densities of the effusion holes…See MPEP 2125(II)”, it is noted that while Bronson does not discuss regional densities in his specification, the regional density can be determined by inspection of the hole pattern in the figures (such as Figs. 3 and 6). In Fig. 3, some groups of holes are more closely packed than others, and any grouping of effusion holes 304 may be selected as “the second section” such that this grouping has a higher density of holes than the other rows of effusion holes.
Furthermore, MPEP 2121.04 states “Pictures and drawings may be sufficiently enabling to put the public in the possession of the article pictured. Therefore, such an enabling picture may be used to reject claims to the article. However, the picture must show all the claimed structural features and how they are put together. In re Bager, 47 F.2d 951, 953, 8 USPQ 484, 486 (CCPA 1931) ("Description for the purposes of anticipation can be by drawings alone as well as by words.") (citing Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928))”. Therefore, varying the size, cross-section, orientation, and density of the effusion holes (as depicted by the drawings) was a known expedient that was routinely used in the art.
Regarding Applicant’s argument that “The Office Action does not indicate why the alleged first plurality of effusion holes and the alleged second plurality of effusion holes would need or benefit from different boundary layer thicknesses”, it was known in the art that the boundary layer thickness affects the flow of the fluid, such that the flow may be either laminar or turbulent. It is known in the art that turbulent flow increases the rate of heat transfer of a fluid much more so than laminar flow. Therefore, one of ordinary skill in the art may decide to vary the boundary layer thickness in order to induce turbulent flow and thus increase the cooling capability of the effusion holes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741 

/EHUD GARTENBERG/              Supervisory Patent Examiner, Art Unit 3741